          Case 1:19-cv-03265-CKK Document 44 Filed 01/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CENTER FOR PUBLIC INTEGRITY,              )
                                          )
      Plaintiff,                          )
                                          )  No. 1:19-cv-03265-CKK
v.                                         )
                                           )
U.S. DEPARTMENT OF DEFENSE, et al.,        )
                                           )
      Defendants.                          )
__________________________________________)

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Center for Public Integrity and Defendants U.S. Department of Defense and

Office of Management and Budget hereby stipulate to the dismissal of this action with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).



Dated: ______________, 2021                  Respectfully submitted,



_/s/ Peter Newbatt Smith_____                JEFFREY BOSSERT CLARK
PETER NEWBATT SMITH                          Acting Assistant Attorney General
(D.C. Bar # 458244)
Center for Public Integrity                  MARCIA BERMAN
910 17th Street, NW 7th Floor                Assistant Director
Washington, D.C. 20006-2606                  Federal Programs Branch
202-481-1239
psmith@publicintegrity.org                   _/s/ Amber Richer__________________
                                             AMBER RICHER (CA Bar No. 253918)
Attorney for Plaintiff                       Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20530
                                             Tel: (202) 514-3489
                                             Email: amber.richer@usdoj.gov

                                             Attorneys for Defendants
